DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0138141) in view of Hwang et al. (US 2017/0095871).
Regarding claim 1, Kim discloses a solar cell (150/300), comprising: 
a semiconductor substrate (151 in Figure 2) having a main region (not the upper and lower ends) and an edge region (upper and lower ends; [0040]; see 330 in Figures 5 and 6); 
a plurality of finger electrodes (320) provided on any one of a front surface and a rear surface of the semiconductor substrate and arranged in the main region so as to be spaced apart in parallel (see Figure 5); 
an interconnector (ribbon 143) consisting of a conductive ribbon (the ribbon is disclosed to be made of metal; [0023]) for electrically connecting the solar cell to neighboring solar cells ([0019]; see Figure 3), the interconnector having an outermost contact point with the solar cell located in the main region at or near a boundary between the main region and the edge region of the semiconductor substrate (it is disclosed the ribbon is not attached to the bus bar at the ends of the bus bar in portion 230 in Figure 4 or a distance “C” in Figure 2; [0038]); and 
a plurality of edge collecting electrodes (connecting electrodes 630) provided in the edge region (see Figure 7), wherein: 
the edge region is provided at one end side or both end sides of the semiconductor substrate (see Figure 6), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the connecting electrodes 630 are perpendicular to the finger electrodes 620 and 640; [0042]; see Figure 7), and 
all of the plurality of edge collecting electrodes are connected and arranged orthogonal to at least one finger electrode selected from the plurality of finger electrodes located at an outermost side of the main region (see connecting electrodes 630 in Figures 6 and 7).

Kim does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Kim and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Kim, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Regarding claim 4, modified Kim discloses all the claim limitations as set forth above, and further discloses the wire interconnector is disposed between the plurality of edge collecting electrodes (as shown in Figure 7, the interconnector would overlap the bus bar 610, such that it would be disposed between the plurality of edge collecting electrodes 630, as set forth above).
Regarding claim 6, modified Kim discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (310/610), wherein the bus bar electrode is arranged in a direction crossing the plurality of finger electrodes, and is connected to at least one of the finger electrodes ([0042]; see Figures 6 and 7).
Regarding claim 7, modified Kim discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (310/610) disposed in the direction crossing the finger electrodes (see Figures 6 and 7).
Hwang further discloses a plurality of conductive pads (422), wherein the plurality of conductive pads are arranged in a direction crossing the plurality of finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Kim to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claims 8 and 9, modified Kim discloses all the claim limitations as set forth above, and further discloses a bus bar electrode (310/610), 
wherein the bus bar electrode is arranged in a direction crossing the finger electrodes and is connected to at least one of the plurality of finger electrodes (see Figures 6 and 7).
Hwang further discloses a plurality of conductive pads (422), wherein the bus bar electrode is provided between the plurality of conductive pads (see line electrode 421 between pads 422 in Figure 5), the conductive pads being spaced apart from each other (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Kim to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
Regarding claim 10, modified Kim discloses all the claim limitations as set forth above.
Hwang further discloses a plurality of conductive pads (422) spaced apart in the direction crossing the finger electrodes (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bus bar of modified Kim to comprise pad portions having a width greater than the line portion, as taught by Hwang, so that the area of connection for the interconnector is increased to increase the attachment force between the interconnector and the bus bar and may reduce contact resistance, as taught by Hwang ([0089]).
It is noted that at least one of the plurality of edge collecting electrodes is connected to a conductive pad located at an outermost side of the main region because they are all electrically connected to each other. Additionally, Kim discloses the interconnector does not need to be soldered to the electrodes in the edge region, as set forth above, such that it would have been within the skill of one of ordinary skill in the art to have arranged a conductive pad as taught by Hwang at an outermost side of the main region in which at least one of the plurality of edge collecting electrodes is connected to so as to be the last contact point between the interconnector and the bus bar electrode.
Regarding claim 12, Kim discloses a solar cell module (see Figures 2 and 6), comprising: 
a first solar cell and a second solar cell arranged adjacent to each other (see Figures 2 and 6); and 
an interconnector (ribbon 143) configured to electrically connect the first solar cell and the second solar cell ([0019]; see Figure 3), the interconnector consisting of a conductive ribbon (the ribbon is disclosed to be made of metal; [0023]), 
wherein the first solar cell or second solar cell includes: 
a semiconductor substrate (151 in Figure 2) having a main region (not the upper and lower ends) and an edge region (upper and lower ends; [0040]; see 330 in Figures 5 and 6); 
a plurality of finger electrodes (320) provided on any one of a front surface and a rear surface of the semiconductor substrate and arranged in the main region so as to be spaced apart in parallel (see Figure 5); and
a plurality of edge collecting electrodes (connecting electrodes 630) provided in the edge region (see Figure 7), wherein: 
the edge region is provided at one end side or both end sides of the semiconductor substrate (see Figure 6), 
an arrangement direction of the plurality of edge collecting electrodes differs from an arrangement direction of the plurality of finger electrodes (the connecting electrodes 630 are perpendicular to the finger electrodes 620 and 640; [0042]; see Figure 7), 
all of the plurality of edge collecting electrodes are connected and arranged orthogonal to at least one finger electrode selected from the plurality of finger electrodes located at an outermost side of the main region (see connecting electrodes 630 in Figures 6 and 7), and 
the interconnector has an outermost contact point with each of the first and second solar cells located in the main region at or near a boundary between the main region and the edge region of the semiconductor substrate (it is disclosed the ribbon is not attached to the bus bar at the ends of the bus bar in portion 230 in Figure 4 or a distance “C” in Figure 2; [0038]).

Kim does not expressly disclose the interconnector is a wire interconnector consisting of a conductive wire having a diameter of 200 to 600 microns.
Hwang discloses an interconnector (142) for a solar module ([0071]; see Figure 2) consisting of a conductive wire ([0075]) having a diameter of 250 microns to 500 microns ([0078]).
Kim and Hwang are analogous because both are directed to solar module structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a wire interconnector consisting of a conductive wire having a diameter of 250 to 500 microns in the device of Kim, as taught by Hwang above, where a wire has a width smaller than a conventional ribbon, such that a greater number of interconnectors are used on one surface of each solar cell and improves the electrical connection between neighboring solar cells ([0074]), material costs may be considerably reduced due to the thinner width in comparison to ribbons ([0076]), the movement distance of carriers is minimized with the use of more interconnectors such that the output of the module is enhanced ([0076]), and the rounded shape of a wire enhances the output of the module through reflection ([0077]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0138141) in view of Hwang et al. (US 2017/0095871) and in view of Oh et al. (US 2016/0149064).
Regarding claim 5, modified Kim discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least one of the plurality of edge collecting electrodes of the solar cell located at a corner portion of the solar cell has a different length from other edge collecting electrodes of the solar cell.
Oh discloses a solar cell (100) comprising wire interconnectors (125a) located at corner portions of the solar cell (111a) and at non corner portions of the solar cell (125b) (see Figures 9 and 11).
As modified Kim is not limited to any specific examples of the configuration of the collecting electrodes and bus bar electrodes and wire interconnectors and as having additional wire interconnectors in the corner portions of the solar cell were well known in the art before the effective filing date of the claimed invention, as evidenced by Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional bus bar electrodes and thus edge collecting electrodes in the corner portion of the solar cell in the device of modified Kim, where the edge collecting electrodes would have a different length due to the corner portion of the solar cell being shorter in length.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result. Additionally, it is also well known in the art before the effective filing date of the claimed invention that having additional wire interconnectors increases the efficiency of charge collection from the solar cells. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721